Citation Nr: 0922606	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 15, 
2002, for the grant of service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1943 to January 
1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for bilateral pes 
planus and assigned a 10 percent evaluation, effective August 
15, 2002.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not submit a claim, either formal or 
informal, for service connection for bilateral pes planus 
until August 15, 2002.


CONCLUSION OF LAW

Entitlement to an effective date prior to August 15, 2002, 
for the grant of service connection for bilateral pes planus 
is not warranted.  38 U.S.C.A. § 5101, 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim arises from his disagreement with the 
effective date following the grant of service connection.  
Once service connection is granted, the claim is 
substantiated and additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Because the application 
of the law to the undisputed facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is 
warranted for his bilateral pes planus because he submitted a 
letter regarding his pes planus dated April 25, 1989, with 
his August 2002 claim.  As such, he maintains that the 
effective date of service connection, and the 10 percent 
rating, should be retroactive to the date of the April 1989 
letter, even though this letter was not submitted to VA until 
August 2002.  In support of this contention, the Veteran has 
submitted US Postal Service receipts indicating that he sent 
certified letters to VA in May 2004 and September 2004.

The basic facts are in dispute.  Although as the RO noted, 
the Veteran's initial application for service connection for 
bilateral pes planus was filed with VA on August 15, 2002, 
the Veteran contends he filed an initial claim on April 25, 
1989.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection and a 10 percent 
evaluation effective the date the Veteran's original claim of 
service connection for bilateral pes planus was filed with 
VA.  An effective date of an award of service connection is 
not based on the earliest evidence showing a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the 
Veteran did not file a formal or informal application for 
service connection prior to August 15, 2002, VA is precluded, 
as a matter of law, from granting an effective date prior to 
that date for service connection for bilateral pes planus.  
As such, this appeal must be denied because the RO has 
already assigned the earliest possible effective date 
provided by law.  

As to the Veteran's assertion that he filed a claim on April 
25, 1989, the Board notes that there is a presumption of 
regularity that applies to official acts, and "in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 
(1995) (applying the presumption of regularity to notice of a 
Board decision).  Therefore the presumption of regularity 
applies, and the Board can only conclude that the RO did not 
receive any claim for an increased disability rating prior to 
August 15, 2002.  Thus, an earlier effective date is not 
warranted because there is no record of a claim being 
received by VA prior to that time.


ORDER

Entitlement to an effective date prior to August 15, 2002, 
for service connection for bilateral pes planus is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


